ORDER
PER CURIAM
Phyllis Daugherty appeals from the trial court’s Order and Judgment (“Judgment”) granting possession of her property to Gunnison Properties, LLC (“Gunnison”) on Gunnison’s ejectment action. We affirm.
We have reviewed the briefs of the parties and the record on appeal. The Judgment was not void for lack of subject matter jurisdiction. No error of law appears. An extended opinion would have no prece-dential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the Judgment pursuant to Rule 84.16(b).